Citation Nr: 1229076	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to a special home adaptation grant.

2. Entitlement to specially adapted housing assistance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1975 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claims of entitlement to a special home adaptation and to a special adaptive housing grant.  

In June 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to have the Veteran scheduled for a videoconference hearing.  In August 2011, the Board again remanded this matter in order to schedule the Veteran for a videoconference hearing at the RO, before a Veterans Law Judge.  The record reflects that the Veteran has been scheduled for hearings, but has failed to report for such hearings.  Thus, although there has been substantial compliance with the prior remand directives, as the Veteran was scheduled for hearings, for reasons set forth below another remand is required in this matter.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The record reflects that in February 2011, the RO sent the Veteran a letter, to an address in Ohio, notifying him that a Travel Board hearing was scheduled for March 2011.  In March 2011, however, it was noted that the Veteran failed to report for the Travel Board hearing.  Thereafter, in March 2011, the Veteran provided a post office box address for himself, in Pensacola, Florida, and requested that his claims folder be transferred to St. Petersburg, Florida.  In May 2012, the St. Petersburg RO sent a letter to the Veteran, at an address in Ohio, advising him that a Travel Board had been scheduled for him in July 2012 at the St. Petersburg RO.  In a report of general information (VA Form 21-0820), it was noted that the Veteran had called in June 2012 in response to the letter sent to him regarding his July 2012 Travel Board hearing.  He advised he was currently living in Ohio and that the hearing was scheduled in Florida, and he requested that the hearing be rescheduled in Ohio.  Due to the problems with scheduling a hearing at his current location, the Board finds that the Veteran should be provided another opportunity to attend his requested Travel Board hearing.  Although it has not been specifically stated, it appears from the record that the Veteran may have two residences - possibly one in Florida during the wintertime and one in Ohio during the summertime.  On remand, in conjunction with attempting to schedule the Veteran for a hearing, clarification should be sought as to whether the Veteran has one or two addresses/residences.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran clarify his current address and residency, to include stating whether he has one or two addresses/residences; if the Veteran has two residences, he should be asked to provide the addresses for each residence as well as the approximate dates that he lives at each residence.

2. After clarifying the Veteran's residence situation, take appropriate steps in order to schedule the Veteran for a hearing, at the RO, before a Veterans Law Judge, either on Travel Board or via videoconference, whichever he chooses.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

